DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and associated arguments filed 01/18/2022, with respect to the claim rejections set forth in the Non-Final Rejection mailed 08/17/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wallace et al. (2011/0004207). Wallace discloses the use of signals having different frequencies in determining different stratified layers, cellular bodies or clusters of tissue as presently claimed (see par. [0065]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 42 recites a computer-implemented method of producing a virtual three-dimensional anatomical map identifying and locating the different stratified layers, cellular bodies or clusters of tissue. However, the claims and specification do not set forth any particular steps or algorithm for accomplishing the function of generating the 3D map as claimed. Instead, the specification simply restates the functional result of creating the 3D map of the identified structures without any particular steps indicating how this function is accomplished (see par. [0057, 0059-0061, 0067, 0079, 0101] of the publication of the present application).
As noted in MPEP §2161.01, 
“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. “




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-30, 32-36, 39, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (2018/0103994) in view of Wallace et al. (2011/0004207).
Regarding Claims 22, 32, 33 and 36, Fox discloses a neural ablation apparatus 100 (Applicant’s claimed treatment system) comprising a treatment device having a distal assembly 102 configured to be positioned at a treatment site within a patient, the distal assembly having a plurality of electrodes 104 (Fig. 1, 2); and a console 304 having a processor (par. [0026, 0030]) operably coupled to the distal assembly 102 (Fig. 3). Fox discloses the console is programmed to apply, via the distal assembly, a plurality of stimulation signals to the tissue at the treatment site (par. [0063]), wherein at least some of the stimulation signals have different frequencies (par. [0018, 0030, 0039, 0084]). Fox additionally discloses measuring, via sensors at the distal assembly (not shown), one or more bioelectric properties of tissue, i.e. resistivity, conductivity, etc., that occur in response to the stimulation signals and subsequently identify one or more neural structures based on the one or more bioelectric properties (par. [0066, 0079, 0085]). Lastly, Fox discloses delivering a treatment signal having a frequency targeting the one or more neural structures (par. [0065]). Fox is silent regarding identifying different stratified layers, cellular bodies or clusters of tissue using one or more bioelectric properties determined from applying signals of different frequencies as presently claimed.
However, in the same field of endeavor of neural localization, Wallace discloses applying stimulus signals across a range of frequencies and calculating an imepdmace value across the frequencies in order to identify different startfiied layers of tissue, such as blood vessels, muscle, nerves, fat, ligaments, etc. (par. [0065, 0267]). This provides 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Fox reference to include calculating impedances across a plurality of frequencies, as taught and suggested by Wallace, for the purpose of tissue identification that provides more accurate medical procedures while preventing unnecessary damage to nearby nerves.

In regards to Claim 23, the Examiner notes Applicant defines “electrical and dielectric tissue properties” as “(e.g., resistance, complex impedance, conductivity, and/or, permittivity as a function of frequency)” in par. [0101] of PGPUB 2020/0086112, which is the publication of the present application. Since Fox discloses detecting resistivity and conductivity (par. [0066]), the Examiner notes Fox discloses the detection of the claimed “dielectric properties.”
Regarding Claim 24, the Examiner notes the claim is an intended use claim. Therefore, if the prior art is capable of delivering stimulation at different frequencies, then the prior art is capable of the claimed intended result. In the instant case, Fox discloses delivering stimulation at different frequencies (par. [0018, 0030, 0039, 0084]). If there are parameters other than frequency that need to be adjusted in order to obtain the claimed intended result, the Examiner suggests incorporating these parameters into the claims. Additionally, the Examiner notes Wallace discloses differentiating blood, muscle, nerves, ligaments, etc., all of which have different depths within tissue associated with them.
In regards to Claim 25, the Fox and Wallace combination discloses the stimulation parameters are selected to target a specific nerve, which is necessarily at a depth within tissue, and to elicit a specific response, wherein the frequency of stimulation is one parameter used to obtain said specific response (Fox: par. [0084]).
Regarding Claims 26-28, 40 and 41, Fox and Wallace disclose the frequencies target different types of anatomical structures in tissue, wherein each frequency affects various tissue structures differently, one such structure being a blood vessel (Wallace; par. [0065]).
With regards to Claims 29 and 39, Fox and Wallace disclose obtaining multiple impedance values using multiple different frequencies; comparing the impedances to known impedances for different tissue types and then identifying the tissue type based on the comparison (Wallace; par/ [0065, 0267]). Fox also disclose using measures of resistivity, conductivity etc. to identify tissue and target nerves (Fox: par. [0066, 0079, 0085]).
Regarding Claims 30 and 34, Fox discloses placing the distal assembly within a nasal region of the patient (Fig. 1, 2).
In regards to Claim 35, Fox discloses the distal assembly can be in the form of an expandable structure, such as a balloon having electrodes thereon (par. [0037, 0040]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (2018/0103994) in view of Wallace et al. (2011/0004207), further in view of Saadat et al. (10,939,965), priority date of 07/20/2016. Fox and Wallace disclose all of the claimed .

Claims 22, 31-33, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gang et al. (2014/0018792) in view of Wallace et al. (2011/0004207).
Regarding Claims 22, 32, 37 and 38, Gang discloses a treatment system having a treatment device 800 having a distal assembly containing an energy delivery element 821 and a sensing element 520, i.e. MOSFET array which is a transistorized electrode (par. [0176-177; Fig. 1). Gang further discloses a console 542 having a controller 536 operably associated with the treatment device 800 (par. [(0198, Fig. 6; Claim 1), the controller 536 having a computer-readable medium, i.e. memory, carrying instructions which, when executed by the controller causes the console to receive feedback from sensing element 520; determine locations of target nerves (par. [0187]) and locations of vessels at a treatment site based on the feedback (contact with the vessel wall is determined and catheter is advanced to a desired point based on biopotential feedback, see par. [0263-0265]); furthermore vessel membrane potential which identifies a vessel wall location is determined and mapped par. [0271])); and generate a treatment pattern, 
However, in the same field of endeavor of tissue localization, Wallace discloses applying stimulus signals across a range of frequencies and calculating an impedance value across the frequencies in order to identify different stratified layers of tissue, such as blood vessels, muscle, nerves, fat, ligaments, etc. (par. [0065, 0267]). This provides the benefit of providing more accurate medical procedures while preventing unnecessary damage to nearby nerves (par. [0008]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Gang reference to include calculating impedances across a plurality of frequencies, as taught and suggested by Wallace, for the purpose of tissue identification that provides more accurate medical procedures while preventing unnecessary damage to nearby nerves.
In regards to Claims 31 and 33, Gang discloses displaying impedance values to a user via display 545 (pat. [0198, 0210]; Fig. 19A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792